Citation Nr: 0418669	
Decision Date: 07/13/04    Archive Date: 07/27/04

DOCKET NO.  97-06 651A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased disability evaluation for 
hypertension, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Clark Evans, Attorney


ATTORNEY FOR THE BOARD

C. Kang, Associate Counsel




INTRODUCTION

The veteran had active service from August 1976 to March 1977 
and March 1980 to June 1986.  The veteran had additional 
periods of active duty for training and/or inactive duty 
training.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision of the 
No. Little Rock, Arkansas, Regional Office (RO) that 
increased the disability evaluation for the veteran's 
service-connected hypertension from 10 percent to 20 percent 
disabling.  In April 1999, the Board remanded this appeal for 
further development.

In a decision dated December 1, 2000, the Board denied an 
increased evaluation for hypertension. The veteran appealed 
the denial to the United States Court of Appeals for Veterans 
Claims (hereinafter Court).  In May 2001, the parties filed a 
Joint Motion for Remand and Stay of Proceedings (Joint Motion 
for Remand) requesting the Court vacate and remand the 
Board's December 2000 decision.  In an Order dated May 24, 
2001, the Court granted the Joint Motion for Remand and 
vacated and remanded the matter pursuant to 38 U.S.C.A. § 
7252(a).

On May 30, 2002, the Board issued another remand finding that 
the veteran should be afforded a hearing.  A note in the 
September 2002 RO letter reflects that the veteran failed to 
report to the hearing.  In November 2002, the Board 
determined that further development was needed and assigned 
it to the Board's Evidence Development Unit.  In August 2003, 
the Board issued another remand determining that all evidence 
development should be conducted at the RO level.  See 
Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003) (invalidating 38 C.F.R. § 19.9(a)(2) 
(2002)).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans' 
Affairs (VA) will notify the veteran if further action is 
required on his part.


REMAND

A report of a May 2003 VA compensation examination conveys 
that the veteran is in receipt of disability benefits from 
the Social Security Administration (SSA).  Documentation of 
the veteran's SSA award is not of record.  VA's duty to 
assist the veteran includes an obligation to obtain the 
records from the SSA.  Masors v. Derwinski, 2 Vet. App. 181, 
187-188 (1992).  

The veteran's record reflects that W. Istanbouli, M.D., 
provided treatment for the veteran's hypertension since 
October 1996 (see private clinical records dated in October 
and November 1996, June 1997, and April 2000).  A complete 
clinical documentation of the cited treatment is not of 
record.  VA should obtain all relevant private treatment 
records that could potentially be helpful in resolving the 
veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 
(1990).

In May 2003, the veteran was afforded VA compensation 
examination for his hypertension.  The examination, however, 
does not comport with regulation delineated in 38 C.F.R. 
§ 4.104, Diagnostic Code 7101 (2003).  Diagnostic Code (DC) 
7101 specifies that hypertension must be confirmed by 
readings taken two or more times on at least three different 
days.  The veteran's record reveals that only one reading for 
one day was taken to assess the veteran's hypertension.  
Under these circumstances, the Board finds that additional VA 
compensation examination is required to resolve the issue 
raised by the instant appeal.

The RO has not provided the veteran with a VCAA notice.  The 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has invalidated the regulations which 
empowered the Board to issue written notification of the VCAA 
to veterans.  Disabled Am. Veterans v. Sec'y of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003).  

Accordingly, this case is REMANDED for the following action:  

1.  The RO must ensure that the 
notification requirements and development 
procedures set forth in 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002) 
and 38 C.F.R. §§ 3.102, 3.159, 3.326(a) 
(2003) are fully complied with and 
satisfied.  This includes notifying the 
veteran (1) of the information and 
evidence not of record that is necessary 
to substantiate the claim, (2) of the 
information and evidence that VA will 
seek to provide, and (3) of the 
information and evidence that the veteran 
is expected to provide.  The veteran 
should also be requested to provide any 
evidence in his possession that pertains 
to the claim.  In particular, the RO 
should ensure that the notification 
requirements are fully met by issuing a 
written VCAA notice to the veteran and 
his attorney which discusses the evidence 
required to support his claim for an 
increased disability evaluation for 
hypertension.

2. The RO should contact the SSA and 
request that it provide documentation of 
the veteran's award of SSA disability 
benefits and copies of all records 
developed in association with the award.  

3. The RO should request that the 
veteran provide information as to all 
treatment of his hypertension after 
October 1995, including the names and 
addresses of all health care providers, 
clinics, and hospitals, and the 
approximate dates of treatment.  Upon 
receipt of the requested information and 
the appropriate releases, the RO should 
contact all identified health care 
providers, clinics, and hospitals, 
including Dr. Istanbouli, and request 
that they forward copies of all 
available clinical documentation, not 
already of record, pertaining to 
treatment of the veteran for 
incorporation into the record.  

4. The RO should then request that 
copies of all VA documentation after 
October 1995 pertaining to treatment of 
the veteran's hypertension, which is 
not already of record, be forwarded for 
incorporation into the record.  

5. The RO should then schedule the 
veteran for VA compensation examination 
which is sufficiently broad to 
accurately determine the current nature 
and severity of his hypertension.  All 
indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  Send the claims 
folder to the examiner for review.  The 
examination report should specifically 
state that such a review was conducted.  

?	Hypertension should be confirmed by 
readings taken two or more times on at 
least three different days.  

?	The examiner should specifically 
comment on the impact of the veteran's 
service-connected hypertension upon 
his industrial activities and 
employability.  The examiner should 
include a complete rationale for all 
opinions and conclusions expressed.

During the pendency of this appeal, VA 
issued new regulations for evaluating 
cardiovascular disorders, effective as of 
January 12, 1998.  Therefore, VA 
examination should be conducted in a 
manner that involves a review of the 
rating schedule criteria and regulations 
for hypertension, both prior to and as of 
January 12, 1998, which is the effective 
date of the revised criteria for 
evaluating cardiovascular disorders.  See 
Dudnick v. Brown, 10 Vet. App. 79 (1997).  

6. The RO should provide the veteran with 
adequate notice of the date and place of 
any VA examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.  38 C.F.R. § 3.655 (2003).

7. The RO should then readjudicate the 
veteran's entitlement to an increased 
disability evaluation for the veteran's 
hypertension.  If the benefit sought on 
appeal remains denied, the veteran and 
his attorney should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran and his attorney 
should be given the opportunity to 
respond to the SSOC.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


